DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new primary prior art reference has been applied which teaches dopant metals of the amended claims, the claim amendments coming directly from dependent claim 3 therefore this action is NON-FINAL. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 8 and 9 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 8 and 9 are directed to species of mobile ion-containing materials which are independent and district from the material species (tantalum substituted lithium zirconium phosphate) already examined.  If claims for multiple ion conducting materials had been originally presented together, a species election to a single material embodiment would have been issued.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 8 and 9 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Relevant MPEP Sections
MPEP 2112.01 relating to Composition, Product, and Apparatus Claims:  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
The following is a section from the MPEP 2144.05 concerning the obviousness of ranges:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 

Claim Rejections - 35 USC § 103
Claim 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Murata Manufacturing Co. (JP 2015-076324 A, cited in IDS, using applicant’s provided machine translation).
In regard to claims 1, 2, 4 and 5, Murata Manufacturing Co. teach an all solid battery (paragraph [0001]) including a solid electrochemical element comprising a solid electrolyte represented by the general formula Lia M1b R 2 P 3 O12 where a=0.5-1.79, b=0.1-1.00, and R may be Zr with a part replaced by an element such as Ni and/or Mn (i.e. an element with variable valance, also included are Fe and Sb) in order to maintain a rhombohedral crystal structure with high ionic conductivity (paragraphs [0009-
As the claimed material is indistinguishable from the claims (such as the independent claim) and contains a mobile ion containing material which is substituted to a certain impurity level, the material of the prior art is reasonably assumed to have properties which anticipate or obviate as overlapping the claimed ranges for "an occupied impurity level that is occupied by electrons or an unoccupied impurity level that is not occupied by electrons is provided between a valence band and a conduction band of the mobile ion-containing material, and a smaller energy difference out of an energy difference between a highest level of energy in the occupied impurity level and a LUMO level and an energy difference between a lowest level of energy in the unoccupied impurity level and a HOMO level is greater than 0.3 eV" as required by claim 1 or "the smaller energy difference out of the energy difference between the highest level of energy in the occupied impurity level and the LUMO level and the energy difference between the lowest level of energy in the unoccupied impurity level and the HOMO level is equal to or greater than 0.7 eV" as required by claim 2 depending on the level of substitution absent evidence to the contrary (MPEP 2112.01 above).
 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Murata Manufacturing Co. as applied to claim 5 above and further in view of Brown (US Pub 2014/0134504 of record).
In regard to claim 6, Murata Manufacturing Co. teach pressure molding and sintering the solid electrolyte (paragraph [0050]) and all solid electrodes which is reasonably presumed to result in a high relative density for the components.  
In any event, Brown teaches a similar all solid battery (see figure 1) including with a pair of electrodes 110, 130 with a similar solid electrolyte material 120 between (paragraph [0021]) and the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to have a high relative density for the battery components in the device of Murata Manufacturing Co. as such results in a battery cell with high ionic conductivity.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Murata Manufacturing Co. as applied to claim 1 in view of Balagopal et al. (US Pub 2014/0197351 newly cited).
In regard to claim 7, Murata Manufacturing Co. teach the solid electrochemical element comprising phosphorus as applied above but does not specifically disclose substituting the phosphorus.  
However, Balagopal et al. teach a similar lithium zirconium phosphate glass ceramic for solid electrolytes and the ability to interchangeably substitute part of the transition metals such as Zr with other transition metals (MIVb component substitution) or to substitute some amount of the P (see General formulas 1 and 3) with a MVz which may be a transition metal such as Sn or Ge in order to arrive at a glass ceramic with high ionic conductivity and structural stability (see paragraphs [0007-0026]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention filed to substitute the phosphorus with some amount of transition metals used by Murata Manufacturing Co. (such as Mn) in order to tailor the ionic conductivity of the material while maintaining structural stability as taught by Balagopal et al.

Double Patenting
The nonstatutory obvious double patenting (ODP) rejection over claims 1-20 of copending Application No. 16/490,940, claims 1-6 of copending Application No. 16/490,861 and claims 1-6 of copending Application No. 16/497,624 will be held in abeyance per applicant’s request.  Therefore, any 
 This is a provisional nonstatutory double patenting rejection as none of the claims have been patented at the time this office action was drafted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723